COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         In re Hugh Larkin, Relator

Appellate case number:       01-15-00392-CV

Trial court case number:     1047713

Trial court:                 County Civil Court at Law No. 4 of Harris County

       On April 27, 2015, relator, Hugh Larkin, filed a petition for writ of mandamus
seeking to compel the respondent trial court to vacate its orders of March 18 and April
15, 2015, in the above-referenced trial cause number. The trial court’s March 18th order
overruled relator’s attorney-client privilege objections to the real party in interest’s
discovery requests. The trial court’s April 15, 2015 order denied relator’s motion for
reconsideration of the March 18, 2015 order, ordered relator to produce the requested
documents by April 20, 2015, and to pay $500.00 in attorney’s fees to the real party in
interest by May 1, 2015, if relator fails to comply by the deadline. On April 27, 2015,
relator also filed an amended motion for temporary relief seeking a stay of the trial
court’s March 18 and April 15, 2015 orders, until this Court resolves his mandamus
petition.


        Accordingly, we GRANT the stay and ORDER that the trial court’s March 18
and April 15, 2015 orders in the above-referenced trial court cause are stayed. See TEX.
R. APP. P. 52.10(b). This stay is effective until the mandamus petition in this Court is
finally decided or the Court otherwise orders the stay lifted. See id. Any party may file a
motion for reconsideration of the stay. See id. at 52.10(c).


       Also, though relator’s appendix includes a transcript of hearings held by the trial
court on January 9 and February 24, 2015, relator’s petition, at page 2 n.7, also referred
to a hearing set for his motion for reconsideration on April 15, 2015, but did not attach a
transcript or state in his certification that a transcript had been ordered or that no relevant
testimony was adduced at that hearing. See TEX. R. APP. P. 52.3(j), (k)(1)(A), 52.7(a)(2).
Thus, we ORDER the relator, within 10 days of the date of this order, to file a
statement that no relevant testimony was adduced in connection with the matter
complained for the reconsideration motion or else to provide evidence of requesting the
reporter’s record for the April 15, 2015 hearing and payment for or arrangements to pay
for the reporter’s fee to prepare the reporter’s record, preferably on an expedited basis.
See TEX. R. APP. P. 52.7(a)(2), (b).


       Further, the Court requests a response to the petition for writ of mandamus by the
real party in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed
within 30 days from the date of this order. See TEX. R. APP. P. 2, 52.4.


       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                    Acting individually  Acting for the Court

Date: April 28, 2015




                                             2